DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4, 6-9, 11, 14, 17-19, and 21-28 remain pending. Claims 1, 11, 19, 21-23, and 25-27 have been amended. Claims 29-30 have been added. Claim 20 has been cancelled. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6-9, 11, 14, 17-19, and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 Analysis- Under Step 1, Claim 1 is a method/process claim. 
Under Step 2A Prong 1, the following limitations are abstract idea of mental process. The claim recites “determining…a suggested driving operation of the transportation vehicle to reduce traffic impedance, wherein the determining of the suggested driving operation includes determining a suggested speed…determining a value of desirability of the suggested driving operation, determining an accumulated compliance value based on historical compliance information”. Determining a suggested driving operation to reduce traffic impedance, determining a suggested speed, determining a value of desirability of the suggested driving operation, and determining an accumulated compliance value are mental processes that can be done in the human mind. A person can think of a driving operation that will reduce traffic impedance and determine a suggested speed. For example, a person can see that traffic is really slow up ahead and decide to reduce their speed and wait for the traffic to get better. A person can determine, in their mind, how desirable each operation is and the accumulated compliance value based on how many times they have performed the operation in the past. For example, a person can determine that reducing the speed will help reduce traffic so it is very desirable for the driver to reduce their speed. The driver can also determine, in their mind, how many times they have performed this operation in the past to determine an accumulated compliance value. The claim also recites “communicating the suggested driving operation to the transportation vehicle user for execution”. Communicating the driving operation to a user is organizing human activity. Suggesting to a user what driving operation to perform is organizing human activity because the system is just telling the user what to do. The system is not performing the operation but rather suggesting to a user what to do. 
Under Step 2A Prong 2, the additional elements are receiving, by a communication circuitry installed within the transportation vehicle, information from a traffic information system for consideration in determining a suggested driving operation, the processor installed within the transportation vehicle, and the user interface. These judicial exceptions are not integrated into a practical application because the receiving information from a traffic information system by the communication circuitry is merely data gathering to perform the abstract idea, the processor is used as a tool to perform the abstract idea and displaying the driving operation, and presenting the value of desirability and the accumulated compliance value via the user interface as a graphic image is adding insignificant extra-solution activity.  The processor being inside a transportation vehicle is tying it to a field of use. The displaying and presenting a graphic image on a user interface is merely displaying information on a display device, which is what a display device normally does. There are no specifics to how the graphic image is displayed to be considered anything other than generic displaying of information.  It is also post extrasolutionary activity because it is displaying the result of the mental process and does not control or add to the abstract idea. The claim also recites “the value of desirably is presented as a potential additional accumulated compliance rating if compliance with the suggested driving operation is undertaken”.  The limitation is merely describing what is presented to the user, which is still considered generic displaying of information. 
Under Step 2B, the additional elements are receiving, by a communication circuitry, information from a traffic information system for consideration in determining a suggested driving operation, the processor, and the user interface. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the receiving information from a traffic information system by the communication circuitry is merely data gathering to perform the abstract idea, the processor is used as a tool to perform the abstract idea and displaying the driving operation, and presenting the value of desirability and the accumulated compliance value via the user interface as a graphic image is adding insignificant extra-solution activity. The displaying and presenting a graphic image on a user interface is merely displaying information on a display device, which is what a display device normally does. There are no specifics to how the graphic image is displayed to be considered anything other than generic displaying of information.  It is also post extrasolutionary activity because it is displaying the result of the mental process and does not control or add to the abstract idea. The claim also recites “the value of desirably is presented as a potential additional accumulated compliance rating if compliance with the suggested driving operation is undertaken”.  The limitation is merely describing what is presented to the user, which is still considered generic displaying of information.

Claim 4 Analysis- Under Step 1, Claim 4 is a method/process claim. 
Under Step 2A Prong 1, the following limitations are abstract idea of mental process. The claim recites “wherein determining the value of desirability includes determining a severity of the traffic impedance, and the suggested driving operation is determined based on the severity of the traffic impedance.” Determining the severity of the traffic impedance is a mental process that one can perform in the mind. A person can think of how severe the traffic impedance is in their mind by observing traffic and making evaluations mentally on how slow or crowded an area is. A person can then think of operation to perform based on the traffic severity such as taking an alternate route. 
Under Step 2A Prong 2, there are no additional elements. The judicial exception is not integrated into a practical application because there are no additional elements. .  
Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.

Claim 6 Analysis- Under Step 1, Claim 6 is a method/process claim. 
Under Step 2A Prong 1, the following limitations are abstract idea of mental process. The claim recites “verifying compliance with the suggested driving operation.” Verifying compliance is a mental process that one can perform in the mind. A person can determine if a user complied in their mind. For example, a passenger can see if the driver complied with their suggestion of taking an alternate route (e.g. a parent could be giving advice to a teen driver).
Under Step 2A Prong 2, there are no additional elements. The judicial exception is not integrated into a practical application because there are no additional elements. .  
Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.

Claim 7 Analysis- Under Step 1, Claim 7 is a method/process claim. 
Under Step 2A Prong 1, the following limitations are abstract idea. The claim recites “wherein verifying compliance includes determining whether the suggested driving operation has occurred”. Verifying compliance by determining whether the suggested driving operation has occurred is a mental process that one can perform in the mind. A person can observe a driving operation occur and determine in their mind if that was the suggested driving operation. The claim also recites “in response to successful confirmation that the suggested driving operation has occurred, presenting the accumulated compliance value determined according to the value of desirability.” Presenting the accumulated compliance value determined according to the value of desirability of the driving operation to a user is organizing human activity. Presenting to a user the compliance value is organizing human activity because the system is just incentivizing the user on what to do. The system is not performing the operation but rather suggesting to a user what to do.
Under Step 2A Prong 2, the additional element is the user interface. The judicial exception is not integrated into a practical application because the presenting the compliance value to the user via the user interface is adding insignificant extra-solution activity. The presenting of the compliance value on a user interface is merely displaying information on a display device, which is what a display device normally does.  It is also post extrasolutionary activity that is displaying the result of the mental process and does not control or add to the abstract idea.  
Under Step 2B, the additional element is the user interface. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the presenting the compliance value to the user via the user interface is adding insignificant extra-solution activity. The presenting of the compliance value on a user interface is merely displaying information on a display device, which is what a display device normally does. It is also post extrasolutionary activity that is displaying the result of the mental process and does not control or add to the abstract idea.  

Claim 8 Analysis- Under Step 1, Claim 8 is a method/process claim. 
Under Step 2A Prong 1, the following limitations are abstract idea of mental process. The claim recites “verifying compliance includes monitoring at least one of speed and location of the transportation vehicle for a predetermined period of time.” Verifying compliance by monitoring speed and location for a predetermined period of time is a mental process that one can perform in the mind. A person can observe the location and speed of the vehicle over a period of time and determine in their mind, if the user was complying with the suggested driving operation. For example, a person can see if the driver took their advice on changing the route by tracking location. 
Under Step 2A Prong 2, there are no additional elements. The judicial exception is not integrated into a practical application because there are no additional elements. .  
Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.

Claim 9 Analysis- Under Step 1, Claim 9 is a method/process claim. 
Under Step 2A Prong 1, the following limitations are abstract idea of mental process. The claim recites “determining the likelihood of compliance with the suggested driving operation is based on historical compliance information.” Determining a likelihood of compliance based on historical compliance information is a mental process that one can perform in the mind. A person can determine in their mind what the likelihood of compliance is based on past compliance information. For example, if a parent guiding a student driver recognizes that the student never listens to instructions or is receptive to certain alternatives over others, the parent may determine a certain driving suggestion over others
Under Step 2A Prong 2, there are no additional elements. The judicial exception is not integrated into a practical application because there are no additional elements. .  
Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.

	
Claim 11 Analysis- Under Step 1, Claim 11 is a system/machine claim. 
Under Step 2A Prong 1, the following limitations are abstract idea of mental process. The claim recites “determine a suggested driving operation of the transportation vehicle to reduce traffic impedance…, wherein the determining of the suggested driving operation includes determining a suggested speed…determine a value of desirability of the suggested driving operation, and to determine an accumulated compliance value based on historical compliance information”. Determining a suggested driving operation to reduce traffic impedance, determining a suggested speed, determining a value of desirability of the suggested driving operation, and determining an accumulated compliance value are mental processes that can be done in the human mind. A person can think of a driving operation that will reduce traffic impedance and determine a suggested speed. For example, a person can see that traffic is really slow up ahead and decide to reduce their speed and wait for the traffic to get better. A person can determine, in their mind, how desirable each operation is and the accumulated compliance value based on how many times they have performed the operation in the past. For example, a person can determine that reducing the speed will help reduce traffic so it is very desirable for the driver to reduce their speed. The driver can also determine, in their mind, how many times they have performed this operation in the past to determine an accumulated compliance value. The claim also recites “communicate the suggested driving operation to the user for execution”. Communicating the driving operation to a user is organizing human activity. Suggesting to a user what driving operation to perform is organizing human activity because the system is just telling the user what to do. The system is not performing the operation but rather suggesting to a user what to do. 
Under Step 2A Prong 2, the additional elements are communication circuitry for receiving information from a traffic information system for consideration in determining a suggested driving operation, the processor and the user interface. These judicial exceptions are not integrated into a practical application because the receiving information from a traffic information system by the communication circuitry is merely data gathering to perform the abstract idea, the processor is used as a tool to perform the abstract idea and displaying the driving operation, and presenting the value of desirability and the accumulated compliance value via the user interface as a graphic image is adding insignificant extra-solution activity. The displaying and presenting a graphic image on a user interface is merely displaying information on a display device, which is what a display device normally does. There are no specifics to how the graphic image is displayed to be considered anything other than generic displaying of information.  It is also post extrasolutionary activity because it is displaying the result of the mental process and does not control or add to the abstract idea. The claim also recites “the value of desirably is presented as a potential additional accumulated compliance rating if compliance with the suggested driving operation is undertaken”.  The limitation is merely describing what is presented to the user, which is still considered generic displaying of information. 
Under Step 2B, the additional elements are receive information via a communication circuitry from a traffic information system for consideration in determining a suggested driving operation, the processor and the user interface. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the receiving information from a traffic information system by the communication circuitry is merely data gathering to perform the abstract idea, the processor is used as a tool to perform the abstract idea and displaying the driving operation, and presenting the value of desirability and the accumulated compliance value via the user interface as a graphic image is adding insignificant extra-solution activity. The displaying and presenting a graphic image on a user interface is merely displaying information on a display device, which is what a display device normally does. There are no specifics to how the graphic image is displayed to be considered anything other than generic displaying of information.  It is also post extrasolutionary activity because it is displaying the result of the mental process and does not control or add to the abstract idea. The claim also recites “the value of desirably is presented as a potential additional accumulated compliance rating if compliance with the suggested driving operation is undertaken”.  The limitation is merely describing what is presented to the user, which is still considered generic displaying of information. 

Claim 14 Analysis- Under Step 1, Claim 14 is a system/machine claim. 
Under Step 2A Prong 1, the following limitations are abstract idea of mental process. The claim recites “determine a severity of the traffic impedance and…determine the suggested driving operation based on the severity of the traffic impedance.” Determining the severity of the traffic impedance is a mental process that one can perform in the mind. A person can think of how severe the traffic impedance is in their mind. A person can then think of operation to perform based on the traffic severity such as taking an alternate route.
Under Step 2A Prong 2, the additional element is the processor. These judicial exceptions are not integrated into a practical application because the processor is used as a tool to perform the abstract idea.
 Under Step 2B, the additional element is the processor. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor is used as a tool to perform the abstract idea.

Claim 17 Analysis- Under Step 1, Claim 17 is a system/machine claim. 
Under Step 2A Prong 1, the following limitations are abstract idea. The claim recites “verify compliance with the suggested driving operation including to determine whether the suggested driving operation has occurred”. Verifying compliance by determining whether the suggested driving operation has occurred is a mental process that one can perform in the mind. A person can observe a driving operation occur and determine in their mind if that was the suggested driving operation. The claim also recites “in response to successful confirmation that the suggested driving operation has occurred…present an accumulated compliance value determined according to the value of desirability.” Presenting an accumulated compliance value determined according to the value of desirability of the driving operation to a user is organizing human activity. Presenting to a user the compliance value is organizing human activity because the system is just incentivizing the user on what to do. The system is not performing the operation but rather suggesting to a user what to do.
Under Step 2A Prong 2, the additional elements are the processor and the user interface. The judicial exception is not integrated into a practical application because the processor is used as a tool to perform the abstract idea and the presenting the compliance value to the user via the user interface is adding insignificant extra-solution activity. The presenting of the compliance value on a user interface is merely displaying information on a display device, which is what a display device normally does.  It is also post extrasolutionary activity that is displaying the result of the mental process and does not control or add to the abstract idea.  
Under Step 2B, the additional elements are the processor and the user interface. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor is used as a tool to perform the abstract idea and the presenting the compliance value to the user via the user interface is adding insignificant extra-solution activity. The presenting of the compliance value on a user interface is merely displaying information on a display device, which is what a display device normally does. It is also post extrasolutionary activity that is displaying the result of the mental process and does not control or add to the abstract idea.  

Claim 18 Analysis- Under Step 1, Claim 18 is a system/machine claim. 
Under Step 2A Prong 1, the following limitations are abstract idea of mental process. The claim recites “verify compliance includes monitoring at least one of speed and location of the transportation vehicle for a predetermined period of time.” Verifying compliance by monitoring speed and location for a predetermined period of time is a mental process that one can perform in the mind. A person can observe the location and speed of the vehicle over a period of time and determine in their mind, if the user was complying with the suggested driving operation.
Under Step 2A Prong 2, the additional element is the processor. These judicial exceptions are not integrated into a practical application because the processor is used as a tool to perform the abstract idea.
 Under Step 2B, the additional element is the processor. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor is used as a tool to perform the abstract idea.

Claim 19 Analysis- Under Step 1, Claim 19 is a system/machine claim. 
Under Step 2A Prong 1, the following limitations are abstract idea of mental process. The claim recites “determining a likelihood of compliance with the suggested driving operation based on historical compliance information.” Determining a likelihood of compliance based on historical compliance information is a mental process that one can perform in the mind. A person can determine in their mind what the likelihood of compliance is based on past compliance information. 
Under Step 2A Prong 2, there are no additional elements. The judicial exception is not integrated into a practical application because there are no additional elements. .  
Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.

Claim 21 Analysis- Under Step 1, Claim 21 is a method/process claim. 
Under Step 2A Prong 1, the following limitations are abstract idea of mental process. The claim recites “the accumulated compliance value comprises an accumulated value of a preferred vehicular-access status award comprising preferred traffic signal operations” The claim is merely reciting the type of awards that are presented to the driver via the display. 
Under Step 2A Prong 2, there are no additional elements. The judicial exception is not integrated into a practical application because there are no additional elements.  
Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.

Claim 22 Analysis- Under Step 1, Claim 22 is a method/process claim. 
Under Step 2A Prong 1, the following limitations are abstract idea of mental process. The claim recites “the accumulated compliance value comprises an accumulated value of a preferred vehicular-access status award comprising access to exclusive lanes of travel comprising at least one of carpool lanes and low-emission vehicle lanes”. The claim is merely reciting the type of awards that are presented to the driver via the display. 
Under Step 2A Prong 2, there are no additional elements. The judicial exception is not integrated into a practical application because there are no additional elements. .  
Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.

Claim 23 Analysis- Under Step 1, Claim 23 is a method/process claim. 
Under Step 2A Prong 1, the following limitations are abstract idea of mental process. The claim recites “the accumulated compliance value comprises an accumulated value of a preferred vehicular-access status award comprising preferred parking status includes low- emission vehicle parking status”. The claim is merely reciting the type of awards that are presented to the driver via the display. 
Under Step 2A Prong 2, there are no additional elements. The judicial exception is not integrated into a practical application because there are no additional elements. .  
Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.

Claim 24 Analysis- Under Step 1, Claim 24 is a method/process claim. 
Under Step 2A Prong 1, the following limitations are organizing human activity. The claim recites “communicating a compliance indication to other vehicles on the roadway execution of the suggested driving operation”. The claim is merely reciting that whether or not the vehicle complies with the operation is transmitted to other vehicles. This is organizing human activity because it allows drivers of other vehicles to coordinate with one another. 
Under Step 2A Prong 2, there are no additional elements. The judicial exception is not integrated into a practical application because there are no additional elements.  
Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.

Claim 25 Analysis- Under Step 1, Claim 25 is a system/machine claim. 
Under Step 2A Prong 1, the following limitations are abstract idea of mental process. The claim recites “the accumulated compliance value comprises an accumulated value of a preferred vehicular-access status award comprising preferred traffic signal operations” The claim is merely reciting the type of awards that are presented to the driver via the display. 
Under Step 2A Prong 2, there are no additional elements. The judicial exception is not integrated into a practical application because there are no additional elements.  
Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.

Claim 26 Analysis- Under Step 1, Claim 26 is a system/machine claim. 
Under Step 2A Prong 1, the following limitations are abstract idea of mental process. The claim recites “the accumulated compliance value comprises an accumulated value of a preferred vehicular-access status award comprising exclusive lanes of travel comprising at least one of carpool lanes and low-emission vehicle lanes”. The claim is merely reciting the type of awards that are presented to the driver via the display. 
Under Step 2A Prong 2, there are no additional elements. The judicial exception is not integrated into a practical application because there are no additional elements.  
Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.

Claim 27 Analysis- Under Step 1, Claim 27 is a system/machine claim. 
Under Step 2A Prong 1, the following limitations are abstract idea of mental process. The claim recites “the accumulated compliance value comprises an accumulated value of a preferred vehicular-access status award comprising preferred parking status includes low- emission vehicle parking status”. The claim is merely reciting the type of awards that are presented to the driver via the display. 
Under Step 2A Prong 2, there are no additional elements. The judicial exception is not integrated into a practical application because there are no additional elements.   
Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.

Claim 28 Analysis- Under Step 1, Claim 28 is a system/machine claim. 
Under Step 2A Prong 1, the following limitations are organizing human activity. The claim recites “communicate a compliance indication to other vehicles, responsive to execution of the suggested driving operation”. The claim is merely reciting that whether or not the vehicle complies with the operation is transmitted to other vehicles. This is organizing human activity because it allows drivers of other vehicles to coordinate with one another. 
Under Step 2A Prong 2, the additional element is the processor. These judicial exceptions are not integrated into a practical application because the processor is used as a tool to perform the abstract idea.
 Under Step 2B, the additional element is the processor. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor is used as a tool to perform the abstract idea.

Claim 29 Analysis- Under Step 1, Claim 29 is a process/method claim. 
Under Step 2A Prong 1, the following limitations are abstract idea of mental process. The claim recites “receiving information from a traffic information system includes receiving traffic signal information”. The claim is merely reciting the information that is received during the data gathering step. 
Under Step 2A Prong 2, there are no additional elements. The judicial exception is not integrated into a practical application because there are no additional elements.  
Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.

Claim 30 Analysis- Under Step 1, Claim 30 is a process/method claim. 
Under Step 2A Prong 1, the following limitations are abstract idea of mental process. The claim recites “determined the suggested driving operation includes determining a suggested reduced speed based on the received traffic signal information to delay arrival at the traffic signal. This limitation is a mental process that can be performed in the human mind. For example, a user can determine that the upcoming light is red, so the user determines, in their mind, that they should reduce their speed so that they arrive at the traffic light when the light turns green. 
Under Step 2A Prong 2, there are no additional elements. The judicial exception is not integrated into a practical application because there are no additional elements.  
Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. Examiner acknowledges applicant has amended the claims to overcome the prior art and claim objections previously set forth. The claims however, are still rejected under 101. Applicant argues that the claims have a practical application because they provide suggestions to driver to reduce traffic, which can also reduce gas consumption and air pollution. However, the claims are directed to receiving information relating to traffic, and displaying suggestions to the driver, while also displaying a desirability value and accumulated compliance value to persuade the driver to comply. Receiving information and displaying information fall under insignificant extra-solution activity because the claims are merely gathering data, and manipulating the data to display it to the driver (See at least MPEP 2106.05(g)). Examiner is following the latest guidance of the MPEP and 2019 PEG for the 101 rejections. Therefore, the presenting of information to a driver, with no specifics on how the data is presented or displayed, is merely considered generic displaying of data, which is considered insignificant post  extra-solution activity according to the MPEP and 2019 PEG. 
Applicant has amended the claims to include that the hardware is installed within a vehicle. However, the reciting that the hardware is installed within a vehicle is not enough to overcome the 101 rejections because the hardware is still not doing anything significant with the structure of the vehicle. For example, the processor does not control anything specific on the vehicle (e.g. the speed, the direction, the braking, etc.). The hardware is still merely being used to generically display data. There are no specifics on how the interface displays the data, or which format the data is displayed. The claim merely states which data is displayed, and that the data is displayed as a graphic, which is how most interfaces display data. Without detail, this is simply an output from the abstract idea. Therefore, the claims are still rejected under 101. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664